 



Exhibit 10.32

 

Gold Lease Agreement

 

Type: AU9999

Weight per gram: 195000

Goods attribute: Buy in goods right

Start Date: 2016-1-11

End Date: 2017-1-10

Days: 365 days

Interest Rate: 5.7%

Unit Price (Yuan/Gram) 233.54

Charging Standard: Actual days/360

Gold Leasing Fees: ¥2631849.84

Account Payable:

Rental Purposes: Production and Process

 

Borrower: Wuhan Kingold Jewelry Co., Ltd.

Legal representative (person in charge):

Contactor:

Telephone:

 

Lender: China Construction Bank Wuhan Jiang An Branch

Legal representative (person in charge):

Contactor:

Telephone:

 

 

 